IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL P. BARONE SR. and           §
GERTRUDE P. BARONE,                 §      No. 63, 2014
                                    §
      Plaintiffs-Below,             §
      Appellants,                   §      Court Below: Superior Court
                                    §      of the State of Delaware
      v.                            §      in and for New Castle County
                                    §
PROGRESSIVE NORTHERN                §
INSURANCE COMPANY,                  §      C.A. No. N13C-01-131 MJB
                                    §
                                    §
      Defendant-Below,              §
      Appellee.                     §

                          Submitted: October 29, 2014
                          Decided:   October 30, 2014

Before STRINE, Chief Justice, RIDGELY and VALIHURA, Justices.

                               ORDER

      This 30th day of October 2014, the Court has considered the

arguments of the appellants that the Superior Court improperly entered

summary judgment against them and improperly denied their motion for

reargument. The Court finds that the appellants’ arguments lack merit. The

judgment of the Superior Court is AFFIRMED on the basis of its decisions

of September 18, 2013, and January 29, 2014. IT IS SO ORDERED.

                                    BY THE COURT:
                                    /s/ Leo E. Strine, Jr.
                                    Chief Justice